Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sheila Denise White appeals the district court’s order denying her motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. White, No. 5:05-cr-00009-RLV-DCK-17 (W.D.N.C. Apr. 29, 2010). We dispense with oral argument because the facts and *994legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.